Case 19-80064-TLS            Doc 848        Filed 04/01/19 Entered 04/01/19 15:16:40                        Desc Main
                                           Document      Page 1 of 4


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEBRASKA



In re:                                )                                Chapter 11
                                      )
SPECIALTY RETAIL SHOPS HOLDING CORP., )                                Case No. 19-80064 TLS
et al.,1                              )
                                      )                                (Jointly Administered)
           Debtor.                    )




                  DSJ ACQUISTION, INC. d/b/a PORT LOGISTICS GROUP’S
                  REQUEST FOR PAYMENT OF ADMINISTRATIVE CLAIM


         DSJ Acquisition, Inc. d/b/a Port Logistics Group (“Port Logistics”) hereby submits this

Request for Payment of Administrative Claim (the “Request”) against Shopko Stores Operating

Co., LLC., one of the debtors in the above captioned jointly administered cases of Specialty

Retail Shops Holding Corp. et. al. (collectively, the “Debtors”).

         1.       The United States Bankruptcy Court for the District of Nebraska has jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5 of the

United States District Court for the District of Nebraska.
         2.       Port Logistics confirms its consent, pursuant to rule 7008 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court in

connection with this Request to the extent that it is later determined that the Court, absent




1 The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding Company,
LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin, 54304 (collectively, the
“Debtors”)
Case 19-80064-TLS       Doc 848      Filed 04/01/19 Entered 04/01/19 15:16:40          Desc Main
                                    Document      Page 2 of 4



consent of the parties, cannot enter final orders or judgments in connection herewith consistent

with Article III of the United States Constitution.

          3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          4.    The basis for the relief requested herein is United States Bankruptcy Code Section

507(a).

          5.    On or about December 9, 2013, Port Logistics and Shopko Stores Operating Co.,

LLC. (“Shopko SOC”) entered into a Consolidation/Warehouse Services Agreement (the

“Agreement”).      A copy of the Agreement is attached hereto marked Exhibit “A” and
incorporated herein by this reference.

          5.    On or about February 1, 2016, Port Logistics and Shopko SOC entered into

Amendment No. 1 to the Agreement (the “First Amendment”). A copy of the First Amendment

is attached hereto marked Exhibit “B” and incorporated herein by this reference.

          6.    On or about October 14, 2016, Port Logistics and Shopko SOC entered into

Amendment No. 2 to the Agreement (the “Second Amendment”). A cop[y of the Second

Amendment is attached hereto marked Exhibit “C” and incorporated herein by this reference.

          7.    On or about July 28, 2017, Port Logistics and Shopko SOC entered into an

Amendment to Distribution Services Agreement (the “Third Amendment”). A copy of the Third
Amendment is attached hereto marked Exhibit “D” and incorporated herein by this reference.

          8.    The Agreement, the First Amendment, Second Amendment, Third Amendment

and the Third Amendment are sometimes hereinafter collectively referred as the “Agreements.”

          9.    On January 16, 2019, the Debtors each filed voluntary Chapter 11 bankruptcy

petitions in the United States Bankruptcy Court for the District of Nebraska.

          10.   Since the filing of the Debtors’ Chapter 11 bankruptcy petitions, Port Logistics

has continued to provide services to the Debtors pursuant to the terms of the Agreements at the

Debtors’ requests. At this time, the Debtors have paid Port Logistics for all of the post-petition

services which have been rendered through April 1, 2019. That attached hereto marked Exhibit

“E” and incorporated herein by this reference are copies of the invoices for the post-petition

                                                 2
Case 19-80064-TLS       Doc 848     Filed 04/01/19 Entered 04/01/19 15:16:40            Desc Main
                                   Document      Page 3 of 4



services provided by Port Logistics and which have now been paid.

       11.     The post-petition services provided by Port Logistics to the Debtors constitute

actual, necessary costs and expenses of preserving the Debtors’ bankruptcy estates. (11 U.S.C. §

503(b)(1)(A)

       12.     Port Logistics hereby reserves its right to seek payment for the services it has

provided to the Debtors post-petition pursuant to the Agreements. Port Logistics’ post-petition

services provided to the Debtors should treated as an 11 U.S.C. §507(a)(2) administrative claim

in this bankruptcy proceeding. As stated above in this Request, at this time, Port Logistics is not
owed anything for its post-petition services, however, Port Logistics may provide additional

services to the Debtors after April 1, 2019 as the Debtors proceed to conclude their business

operations. If that should happen, Port Logistics reserves its right to amend this Request to

include these additional amounts for services rendered.

       13.     Port Logistics has made no prior request for relief sought in this Motion in any

other Court.

       14.     Port Logistics has filed this request in good faith and reserves the right to amend

this Request should it deem it necessary as Port Logistics may provide additional services to the

Debtor from and after April 1, 2019 and for any other reason and amendment may be necessary.
        WHEREFORE, Port Logistics prays this Court for an Order granting it an administrative

claim pursuant to 11 U.S.C. §507(a)(2) and 11 U.S.C. 503(b)(1)(A) for any and all services it has

provided or will provide to the Debtors post-petition that have not been previously paid and for

such other an further relief as the Court deems just and proper.




                                                 3
Case 19-80064-TLS      Doc 848     Filed 04/01/19 Entered 04/01/19 15:16:40           Desc Main
                                  Document      Page 4 of 4




Dated: April 1, 2019

                                            CLINE WILLIAMS WRIGHT JOHNSON &
                                            OLDFATHER, L.L.P.


                                            /s/ Michael J. Whaley__________________
                                            Michael J. Whaley, #19390
                                            Cline Williams Wright Johnson &
                                            Oldfather, L.L.P.
                                            Sterling Ridge
                                            12910 Pierce Street, Suite 200
                                            Omaha, NE 68144
                                            Telephone:     (402) 397-1700
                                            mwhaley@clinewilliams.com


                         NOTICE UNDER NEB R. BANKR. P. 9013

TO:      ALL CREDITORS AND PARTIES IN INTEREST

        YOU ARE HEREBY ADVISED that this Notice is being furnished to all parties in
interest pursuant to Nebraska Rule of Bankruptcy Procedure 9013-1 and that any objection or
resistance with respect to the foregoing Request for Payment of Administrative Claim must be
filed with the Bankruptcy Court Clerk – Omaha, Roman L. Hruska Courthouse, 111 South 18th
Plaza, Suite 1125, Omaha, NE 68102, and served on Michael J. Whaley, Cline Williams Wright
Johnson & Oldfather, L.L.P., 12910 Pierce Street, Suite 200, Omaha, Nebraska 68144, on or
before April 22, 2019. If objections are filed on or before said date, a hearing shall be
established by the Bankruptcy Court with Notice being limited to those parties filing objections
or resistances.

       IF NO OBJECTION OR RESISTANCE is filed on or before the date set forth above, the
Bankruptcy Court will consider the approval of the foregoing Motion without further notice or
opportunity to be heard.

                                CERTIFICATE OF SERVICE

        I hereby certify that on April 1, 2019, I caused the above document to be filed with the Clerk
of the Court using the CM/ECF system which gave notification electronically upon all parties who
filed an appearance by electronic filing in this case.


                                                    /s/ Michael J. Whaley_________
4853-1757-2753, v. 1


                                                4
